Order entered June 24, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01411-CR

                               ANTHONY PHIFER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-75027-V

                                           ORDER
       On May 21, 2015, we ordered the trial court to make findings regarding why appellant’s

brief had not been filed. On June 10, 2015, we received appellant’s brief. On June 15, 2015, we

struck the brief tendered by counsel because it contained the complete name of the complaining

witness. We ordered counsel to file, within ten days, an amended brief that identifies the

complaining witness by her initials only. The Court now has before it appellant’s June 22, 2015

motion to extend time to file his brief. However, the extension request addresses the brief that

was tendered on June 10, 2015, and is not in response to this Court’s order striking the brief and

ordering it redrawn. Accordingly, we DENY the June 22, 2015 extension motion as moot.
       The Court’s June 15, 2015 order striking the brief tendered on June 10, 2015 and

ordering that an amended brief be filed within ten days remains in effect. Appellant’s amended

brief using only the initials of the child is due by MONDAY, JUNE 29, 2015.

       We DIRECT the Clerk to send copies of this order to Daniel Oliphant and the Dallas

County District Attorney’s Office.

                                                  /s/    ADA BROWN
                                                         JUSTICE